DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9-11, 13-15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Damnjanovic et al. (US 2016/0043854 A1) (herein after Damnjanovic).

Regarding claims 1 and 9, Damnjanovic discloses a wireless device configured for operation in a wireless communication network, the wireless device comprising: a radio transceiver configured to communicate with a network node; and processing circuitry operably coupled to the radio transceiver, whereby the processing circuitry and radio transceiver are configured to: 
[¶22, ¶32] for a plurality of consecutive downlink TTIs during which there are no available uplink TTIs [¶4, ¶28: the UE may transmit feedback to the access network node for communications received therefrom the next time the UE is able to acquire a channel, which may not occur according to a schedule defined for the feedback (e.g., 4 ms following the communications from the access network node 104 in LTE)], wherein the request includes an indication of one of the following: a range of ARQ process numbers for which the ARQ feedback is requested, 
or a range of TTIs, indicating that the wireless device is to provide ARQ feedback for all ARQ processes active during the indicated range of TTIs [¶36, ¶45 subframe = TTI] ;
 and transmit to the wireless communication network, during a second TTI after the first TTI, ARQ feedback information for the ARQ processes indicated in the request [¶44]. 

Regarding claims 2 and 10, Damnjanovic discloses the wireless device of claim 9, wherein the request for ARQ feedback is received as part of or in association with a resource assignment message allocating downlink or uplink resources to the wireless device [¶32, ¶44 resource grant]. 

Regarding claims 3, 7, 11 and 15, Damnjanovic discloses the wireless device of claim 10, wherein the resource assignment message allocates uplink resources for transmitting the ARQ feedback information [¶33 li. 1-4]. 

Regarding claims 5 and 13, Damnjanovic discloses the network node of a wireless communication network, the network node comprising: a radio transceiver configured to [fig. 1 ‘104’, fig. 8;  ¶61], whereby the processing circuitry and radio transceiver are configured to: transmit to a wireless device, during a first transmission-time interval (TTI), an explicit request for automatic repeat-request (ARQ) feedback from the wireless device [¶45 subframe = TTI], wherein the request includes an indication of one of the following: a range of ARQ process numbers for which ARQ feedback is requested, or a range of TTIs, indicating that the wireless device is to provide ARQ feedback for all ARQ processes active during the indicated range of TTIs; and receive from the wireless device, during a second TTI after the first TTI, ARQ feedback information for the ARQ processes indicated in the request [¶44]. 

Regarding claims 6 and 14, Damnjanovic discloses the network node of claim 13, wherein the request for ARQ feedback is transmitted as part of or in association with a resource assignment message allocating downlink or uplink resources to the wireless device [¶32 resource grant]. 
 
Regarding claim 17, Damnjanovic discloses a non-transitory computer-readable medium storing program instructions that, when executed by processing circuitry of a wireless device, configure the wireless device to perform operations corresponding to the method of claim 1 [¶80]. 

Regarding claim 18, Damnjanovic discloses a non-transitory computer-readable medium storing program instructions that, when executed by processing circuitry of a network node of a wireless communication network, configure the network node to perform operations corresponding to the method of claim 5 [¶80].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 4, 8, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication to Damnjanovic et al as applied to claims 1-3, 5-7, 9-11, 13-15, 17 and 18 above and further in view of US Publication to Golitschek Edler Von Elbwart et al. (US 2015/0358998 A1) (herein-after Elbwart). 

Regarding claim 4, discloses the method of claim 2 as discussed above. 
However, Damnjanovic does not disclose a Radio Network Temporary Identifier (RNTI) may be included in a resource assignment message; where the RNTI may indicate that the resource assignment message includes the request for ARQ feedback.
In the same field of endeavor, Elbwart discloses a method for communicating TDD (Re)configuration message by transmitting a scheduling grant using DCI that may include RNTI where the RNTI allows the mobile station to determine that the DCI is transporting a TDD re-configuration [abstract ¶64, 114,185-186]. One ordinarily skilled in the art would have been motivated to employ the same techniques in Damnjanovic at least for the reasons stated therein, i.e. to enable the UE determine that the DCI is transporting a TDD re-configuration message with a higher certainty. Thus, it would have been obvious to include an RNTI in the resource assignment message; where the RNTI may indicate that the resource assignment message includes the request for ARQ feedback – as claimed.

Regarding claim 8, discloses the method of claim 6 as discussed above. 
However, Damnjanovic does not disclose a Radio Network Temporary Identifier (RNTI) may be included in a resource assignment message; where the RNTI may indicate that the resource assignment message includes the request for ARQ feedback.
[abstract ¶64, 114,185-186]. One ordinarily skilled in the art would have been motivated to employ the same techniques in Damnjanovic at least for the reasons stated therein, i.e. to enable the UE determine that the DCI is transporting a TDD re-configuration message with a higher certainty. Thus, it would have been obvious to include an RNTI in the resource assignment message; where the RNTI may indicate that the resource assignment message includes the request for ARQ feedback – as claimed.

Regarding claim 12, discloses the wireless device of claim 10 as discussed above. 
However, Damnjanovic does not disclose a Radio Network Temporary Identifier (RNTI) may be included in a resource assignment message; where the RNTI may indicate that the resource assignment message includes the request for ARQ feedback.
In the same field of endeavor, Elbwart discloses a method for communicating TDD configuration message by transmitting a scheduling grant using DCI may include RNTI where the RNTI allows the mobile station to determine that the DCI is transporting a TDD re-configuration [abstract ¶64, 114,185-186]. One ordinarily skilled in the art would have been motivated to employ the same techniques in Damnjanovic at least for the reasons stated therein, i.e. to enable the UE determine that the DCI is transporting a TDD re-configuration message with a higher certainty. Thus, it would have been obvious to include an RNTI in the resource assignment message; where the RNTI may indicate that the resource assignment message includes the request for ARQ feedback – as claimed.

Regarding claim 16, discloses the network node of claim 14 as discussed above. 
However, Damnjanovic does not disclose a Radio Network Temporary Identifier (RNTI) may be included in a resource assignment message; where the RNTI may indicate that the resource assignment message includes the request for ARQ feedback.
In the same field of endeavor, Elbwart discloses a method for communicating TDD configuration message by transmitting a scheduling grant using DCI may include RNTI where the RNTI allows the mobile station to determine that the DCI is transporting a TDD re-configuration [abstract ¶64, 114,185-186]. One ordinarily skilled in the art would have been motivated to employ the same techniques in Damnjanovic at least for the reasons stated therein, i.e. to enable the UE determine that the DCI is transporting a TDD re-configuration message with a higher certainty. Thus, it would have been obvious, before the effective filing date of the application, to include an RNTI in the resource assignment message; where the RNTI may indicate that the resource assignment message includes the request for ARQ feedback – as claimed.

Response to Arguments
Applicant's arguments, with respect to the rejection of claims 1-3, 5-7, 9-11, 13-15 and 17-18 under 35 U.S.C. 102, filed 02/18/2021, have been fully considered but they are not persuasive (see remarks pp.7-9).
Examiner respectfully disagrees with applicant’s arguments that “Damnjanovic fails to disclose anything regarding "an explicit request for ARQ feedback ... for a plurality of consecutive DL TTIs during which there are no available UL TTIs." Applicant’s remarks appear to suggest that the recited claim language, i.e. for a plurality of consecutive DL TTIs during which there are no available UL TTIs, limits the claims to scenarios in which the unavailability of UL TTIs is caused by the extended nature of the DL TTIs. 

In response to the standing rejection and response to arguments, applicant further submitted that the claims address a problematic scenario recognized by applicant. Although the examiner concurs with applicant’s characterization of the specifics of scenarios, it is noted that the claims do not in any way encompass the particular scenario in a manner that would necessarily exclude Damnjanovic. For example, claim 1 is directed to a method of transmitting ARQ feedback information. The claim lists acts to be performed in a wireless communications network. Examiner is unable to find any indication limiting the acts to be performed in the particular scenario. For these reasons, the rejection of the claims is maintained. 
 In addition to not being claimed, the features upon which the applicant relies, i.e. the problematic scenario mitigated by the invention, may not patentably distinguish the claims from the prior art. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability. Hence, an amendment to the claims to only incorporate the argued aspects of the invention may be subject to an obviousness rejection.

Regarding the rejection of claims 4, 8, 12 and 16: Applicant argued Elbwart fails to disclose use of an RNTI to indicate that a resource assignment includes a request for ARQ feedback (page 10). Examiner respectfully disagrees. Elbwart demonstrates use of a known technique for implicitly encoding configuration information using RNTI. Damnjanovic discloses the act of explicitly requesting ARQ feedback. The combination of the prior art thusly meets the requirements of said claims. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For these reasons, the rejection of the claims is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORI A AGA whose telephone number is (571)270-1868.  The examiner can normally be reached on M-F 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SORI A AGA/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476